Citation Nr: 1109180	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP) to include as secondary to service-connected diabetes mellitus and/or peripheral neuropathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to September 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction and CIDP.  In a July 2009 decision, the Board granted service connection for diabetes mellitus and remanded the remaining service connection claims for further development.  Subsequently, in a November 2010 rating decision the RO granted service connection for peripheral neuropathy of the upper and lower extremities and for erectile dysfunction.  Accordngly, only the Veteran's claim for service connection for CIDP remains on appeal before the Board. 
 

FINDING OF FACT

CIPD did not become manifest in service or for many years thereafter and is not shown to be related to service or to service connected diabetes mellitus.   


CONCLUSION OF LAW

The criteria for service connection for chronic inflammatory demyelinating neuropathy (CIDP) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the December 2005 letter.  

Post rating, a June 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the June 2006 letter, and the opportunity for the Veteran to respond, the January 2007 statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA medical records, private treatment records and the report of an October 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim is required.  

II.  Factual Background

The Veteran's service treatment records do not reveal any complaints or findings of neuropathy or other neurological impairment.  On September 1968 separation examination, neurological functioning was found to be normal. 

A September 2005 private neuromuscular clinic progress note indicates that the Veteran reported a 1 and 1/2 year history of numbness and weakness in his left hand.  He was unclear about the exact duration of this, with the examining physician noting that the symptoms could have been present slightly, or markedly, longer.  He reported increased muscle atrophy and markedly reduced muscle strength, particularly in his left hand, since he had been diagnosed with diabetes three months prior.  He also noticed some numbness on the right hand.  After examination, it was the physician's impression that the Veteran could perhaps have been suffering from multifocal motor neuropathy.  He suggested that the Veteran undergo further testing, including a lumbar puncture.  

A November 2005 private neuromuscular clinic progress note indicates that the Veteran was experiencing bilateral upper extremity weakness and sensory changes.  Because of the focal nature of the nerve damage in the Veteran's upper extremities, along with elevated protein in the cerebrospinal fluid, it was suspected that he had CIDP.  

On November 2006 VA Agent Orange Registry examination, the pertinent diagnosis was CIDP.  It was noted that the Veteran was taking gabapentin for neuralgia associated with the disease.  

VA medical records from 2007 to 2009 show that the Veteran received ongoing treatment for CIDP, including the receipt of pain medications.  

On October 2009 VA examination, the examiner noted that the Veteran was originally diagnosed with CIDP in November 2005 and that he was being treated with a number of pain medications.  He continued to experience weakness, wasting in the upper extremities, intrinsic muscle wasting in the hands and extensor weakness in the left hand.  He also had pins and needles sensations and burning sensations in his hands and feet.  Additionally, EMG testing showed findings suggestive of moderate distal symmetrical axonal polyneuropathy, severe left ulnar ulnar neuropathy and findings that could possibly be related to diabetes.  The examiner diagnosed the Veteran with bilateral paralysis of the ulnar nerve, bilateral median nerve neuritis, diabetic peripheral neuropathy and CIDP with pain requiring opiate analgesics.  

The examiner noted that CIDP was presumed to occur because of immunologic antibody mediated reaction, along with interstitial and perivascular infiltration of the endoneurium with inflammatory T-cells and macrophages.  The examiner also noted that certain human leukocyte antigens occurred more frequently in patients with CIDP than in the healthy population.  Additionally, the examiner indicated that the onset of the illness was also more common in the fifth and six decades.  Because of the insidious onset of CIDP, documenting precipitating illnesses or events was very difficult.  There had been some reports of preceding respiratory and gastrointestinal infections but no causative organism had been identified.  The examiner noted that CIDP was most frequently found to be an idiopathic illness.

The examiner commented that whether an increased incidence of CIDP occurs in patients with diabetes remained unclear.  However, the most recent literature had not corroborated earlier reports of a correlation.  The examiner then opined that the Veteran's CIDP was not related to his service-connected diabetes or to his peripheral neuropathy.  Regarding the peripheral neuropathy, the examiner noted that peripheral neuropathy and CIDP share many of the same symptoms.  However, as the Veteran exhibited motor weakness, as well as sensory impairment, and as motor weakness is characteristic of CIDP but not peripheral neuropathy, the examiner found that CIDP was the Veteran's prominent disease.  Regarding the diabetes, the examiner noted that the current medical research did not show an association between diabetes and CIDP. 

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and subsequently contracts acute or  subacute peripheral neuropathy to a degree of 10 percent or more, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  For purposes of this presumption, acute and subacute peripheral neuropathy is defined as transient peripheral neuropathy that occurs within weeks or months of an exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Service connection for some disorders, including other organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within 1 year after separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the Veteran's service treatment records are negative for any clinical reference to neuropathy or other neurological impairment.  The record then does not contain any reference to CIDP until 2005, approximately 37 years from service, at which time the Veteran reported having neuropathy symptoms for approximately 1 1/2 years.  Thus, there is no basis for awarding service connection for peripheral neuropathy on a presumptive basis as due to Agent Orange exposure.  38 C.F.R. § 3.307, 3.309.  Moreover, none of the post-service medical records contain any indication that the Veteran's CIDP noted so many years after the Veteran's separation from active service, is related to such service or to Agent Orange exposure therein.  Notably, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, after reviewing the claims file, examining the Veteran and reviewing current medical research, the October 2009 VA examiner specifically found that the Veteran's current CIDP, was not related to his service-connected diabetes or to his service-connected peripheral neuropathy.  The examiner found that the Veteran's CIDP was clearly his primary disease and that the current medical research did not show an association between diabetes and CIDP.  There are no contrary medical opinions of record.  Thus, the medical evidence weighs against the presence of any relationship between the Veteran's service-connected diabetes and/or peripheral neuropathy, and his CIDP.  38 C.F.R. § 3.310.      

Additionally, while service connection could also be considered on a primary or presumptive basis if it otherwise established.  In this case the pathology is noted years post-service and is not shown to be related thereto by any competent opinion or evidence.

Although the Veteran has claimed that his CIDP is related to his service connected diabetes, as a layperson he is not competent to provide a medical opinion regarding such a medical relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, in summary, given that there is no competent medical evidence of CIDP until many, many years after service; given that there is no competent evidence of a nexus between CIDP and service, to include Agent Orange exposure therein; and given that there is an uncontradicted VA medical opinion indicating the lack of an association between the Veteran's CIDP and his service connected diabetes and/or peripheral neuropathy, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct, secondary or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for chronic inflammatory demyelinating polyneuropathy (CIDP), to include as secondary to service-connected diabetes mellitus and/or peripheral neuropathy, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


